Citation Nr: 0426428	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  03-01 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of service connection for a bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from April 1945 to December 1946 
and from August 1948 to August 1949.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 decision by the RO.  

The Board notes that a claim of service connection for 
hearing loss was denied by the RO in an unappealed December 
1959 decision.  

In September 2002, the RO determined that new and material 
evidence had been submitted to reopen the claim of service 
connection for hearing loss and then denied the claim on the 
merits.  

Nevertheless, the Board is required to consider whether the 
veteran has submitted new and material evidence warranting 
the reopening the veteran's claim before considering the 
claim on the merits.  38 U.S.C.A. §§ 5108(b), 7104(b) (West 
2002); Barnett v. Brown, 8 Vet. App 1 (1995).  

On September 16, 2004, the veteran's motion to advance his 
case on the docket was granted pursuant to 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.900(c).  

The now reopened claim of service connection is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran and his 
representative if further action is required on his part  


FINDINGS OF FACT

1.  In a December 1959 decision, the RO denied the veteran's 
claim of service connection for bilateral hearing loss.  No 
timely appeal was filed.  

2.  The additional evidence relates to a previously 
unestablished fact necessary to substantiate the veteran's 
claim and, as such, is so significant that it must be 
considered to decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for bilateral hearing loss.  38 
U.S.C.A. §§ 5103A, 5108, 7105 (West. 2002); 38 C.F.R. §§ 
3.104, 3.156(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002), 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

VA has adopted regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  Except as 
specifically noted, the new regulations are effective on 
November 9, 2000.  

The provisions of the regulations applicable to attempts to 
reopen finally disallowed claims are effective for claims 
received on or after August 29, 2001.  In this case, the 
veteran applied to reopen his claim of service connection for 
hearing loss in February 2002.  

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating her 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  To the extent that the 
action taken hereinbelow is favorable to the veteran, further 
discussion of VCAA is not required at this time.  

A final decision issued by an RO or by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. §§ 
7104, 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  The 
exception to this rule is 38 U.S.C.A. § 5108, which states, 
in part, that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim." Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  

New and material evidence can be neither cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new or material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran did not perfect an appeal from the December 1959 
denial of service connection for bilateral hearing loss.  
That rating decision is final.  38 U.S.C.A. § 7105.  

Therefore, pursuant to the Court's holding in Evans v. Brown, 
9 Vet. App. 273 (1996), the Board will consider whether new 
and material evidence has been submitted to reopen the claim 
of service connection for hearing loss subsequent to the 
December 1959 rating decision.  

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability. 38 U.S.C.A. §1110; 38 C.F.R. §§ 3.303, 
3.304.  

The new evidence received subsequent to the December 1959 
rating decision includes a statement from the veteran 
regarding his medical history and VA clinical records dated 
from February 2002.  

The veteran reported that, while in the military, he 
participated in approximately 11 non-sanctioned boxing 
matches from March 1945 to 1946.  The veteran claimed that he 
was treated for headaches and dizziness at Camp Gordon; 
however, this treatment was not recorded.  

Subsequent to his discharge from the military in 1947, the 
veteran was examined by a VA ear/nose/throat doctor.  A 
follow-up appointment was scheduled, however, no examination 
took place.  The veteran also claimed treatment for ear 
problems in 1952.  Treatment for ear problems in 1953 from 
the veteran's private physician and a specialist were shown 
to been unavailable.  

The VA outpatient treatment reports show that the veteran was 
treated for hearing loss.  He reported gradual hearing loss 
and periodic tinnitus since his military service.  The 
veteran reported experiencing vertigo twice a week with 
severe ear pain and headaches.  

The veteran was negative for recurrent ear infection and ear 
surgery.  He reported 2.5 years of noise exposure from cannon 
and machine gun fire during his military service.  He also 
noted receiving several head blows while boxing in the 
military.  

Audiometric examination revealed mild sensorineural hearing 
loss on the right ear from 250 to 2000 Hetrz (Hz) and severe 
mixed loss at 4000 Hz.  Mild to moderate sensorineural 
hearing loss was indicated in the left ear at 250 to 2000 Hz 
with moderately severe mixed loss at 4000 Hz.  Speech 
recognition in the right ear was "fair" and "good," in the 
left ear.  Airtight seals could not be maintained for 
tympanic testing.  

On the authorized audiological evaluation in February 2002, 
there appeared to be some discrepancies in the findings; 
however, the examiner's diagnosis was that of sensorineural 
hearing loss.

In regard to the evidence submitted since the December 1959 
RO decision, the Board finds that it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  

The evidence is certainly new, as it was not of record at the 
time of the December 1959 RO decision, or cumulative or 
duplicative of the evidence previously of record.  

Furthermore, as the lay statement of the veteran is presumed 
credible to the extent they pertain to the factual nature of 
noise exposure, head trauma, and medical treatment, and given 
the medical opinion of record with respect to the nature of 
his current disability, it appears that the veteran has 
disabilities that may be related to injuries incurred in 
service.  

Thus, the Board finds that new and material evidence has been 
submitted since the December 1959 RO decision, and that the 
claim is reopened.  




ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a bilateral hearing loss, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  



REMAND

Based on a review of the record, it appears that the veteran 
receives ongoing treatment for his hearing loss from the 
Philadelphia VA Medical Center (VAMC).  However, there is no 
evidence of medical treatment records dated later than 2002.  
VA is obligated to obtain relevant treatment records.  
38 U.S.C.A. § 5103A(b),(c) (West 2003).  

Further, the veteran stated that his he was exposed to noise 
from cannons and gunfire during World War II.  His separation 
qualification record confirmed his foreign duty assignment 
service as a squad leader in charge of patrols along the 
Yugoslavia border as well as company instructor for subjects 
that included small arms.  

After service, the veteran was employed as an inspector for a 
steel company from 1947 until his retirement in 1973.  The 
veteran reported his bilateral hearing was from the noise 
exposure or from head injuries sustained in service.    

In this case, the veteran has provided competent testimony to 
a noise exposure injury in-service.  Also, there is medical 
evidence of a current bilateral hearing loss condition.  

Thus, VA is required to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2003).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The veteran has reported having additional service.  The RO 
should take appropriate steps to verify this.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain any medical 
treatment records for the claimed 
bilateral hearing loss from VA for the 
period from February 2002 to the present.  

2.  The RO should seek clarification of 
the veteran's claimed service as a 
military escort from the appropriate 
sources for the period from 1952 to 1953.  
If no record exists or this period of 
service cannot otherwise be verified, 
this should be noted in the record.  

3.  The RO should arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the appropriate 
examination(s) in order to determine the 
nature and likely etiology of the claimed 
bilateral hearing loss.  The claims 
folder should be to the examiner(s) for 
review.  The examination report, or an 
addendum to the report, should reflect 
that such a review was made.  All 
indicated testing should be performed.  
Based on his/her review of the case, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran has a current hearing loss 
disability due to noise exposure or other 
disease or injury in service.  The 
rationale for all opinions expressed and 
conclusions reached should be set forth.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's pending claim.  If any benefit 
sought continues to be denied, the RO 
should issue a Supplemental Statement of 
the Case to the veteran and his 
representative and afford them an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


______________________________________________
Stephen L. Wilkins
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



